



Exhibit 10.2





    


AMENDMENT NO. 1
TO ROYALTY PURCHASE AND SALE AGREEMENT
AND BILL OF SALE
AMENDMENT NO. 1 TO ROYALTY PURCHASE AND SALE AGREEMENT AND BILL OF SALE dated as
of August 2, 2018 (the “Amendment”) among DEPOMED, INC., a California
corporation (“Depomed”), DEPO DR SUB, LLC, a Delaware limited liability company
(the “Seller”, and together with Depomed, the “Selling Parties”), and PDL
Investment Holdings, LLC, a Delaware limited liability company (as assignee of
PDL BIOPHARMA, INC., the “Purchaser”)
PRELIMINARY STATEMENTS
A.The Purchaser, Depomed and the Seller have entered into that certain Royalty
Purchase and Sale Agreement dated as of October 18, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Royalty Purchase Agreement” and as amended, restated,
supplemented or otherwise modified from time to time including pursuant hereto,
the “Royalty Purchase Agreement”).
B.Pursuant to Section 5.8 of the Existing Royalty Purchase Agreement, upon the
Reversionary Interest Commencement Date, Depomed shall be entitled to receive
the Reversionary Interest.
C.In exchange for a payment of up to $20,000,000 from the Purchaser, the Selling
Parties are willing to (1) amend the Existing Royalty Purchase Agreement and the
other Transaction Documents to, among other changes, remove the right of Depomed
to receive the Reversionary Interest, and (2) transfer the equity interest in
the Seller from Depomed to the Purchaser or its designee, in each case upon the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Royalty Purchase Agreement.
SECTION 2. Amendments to Existing Royalty Purchase Agreement and Bill of Sale.
Subject to the terms and conditions set forth herein, effective on the Amendment
Effective Date (as defined below):
(a)Section 1.1 of the Existing Royalty Purchase Agreement shall be amended by:
(i)adding the following definition in appropriate alphabetical order: “DM
Portfolio Intellectual Property Transferee” has the meaning set forth in Section
5.5(b).”;
(ii)adding the following definition in appropriate alphabetical order: ““First
Amendment” means the Amendment No. 1 to Royalty Purchase and Sale Agreement,
dated as of the Amendment Effective Date (as defined therein), among Depomed,
the Seller and the Purchaser.”;
(iii)deleting the definitions of “Reversionary Interest”, “Reversionary Interest
Commencement Date” and “Reversionary Interest Threshold”, and any reference to
any such defined terms in the Royalty Purchase Agreement or any other
Transaction Document shall be deemed deleted and of no further force and effect;
and
(iv)deleting the phrase “, subject to the Reversionary Interest” in the
definition of “Subject Assets”.
(b)Section 2.5(a) of the Existing Royalty Purchase Agreement shall be amended by
deleting the phrase “, subject to the Reversionary Interest”.
(c)Section 5.5(b) of the Existing Royalty Purchase Agreement shall be amended
and restated in its entirety as follows:
“(b)    The Selling Parties shall not, without the prior written consent of the
Purchaser and subject in all respects to Section 5.5(a), withhold any consent,
grant any consent, exercise or waive any right or option, fail to exercise or
waive any right or option or take or fail to take any action in respect of,
affecting or relating to the Subject





--------------------------------------------------------------------------------





Assets, any DM Portfolio Product or the License Agreements, insofar as they
relate to any DM Portfolio Product or DM Portfolio Intellectual Property Rights,
until and unless all of the membership interests in Seller have been transferred
to the Purchaser, and thereafter only if doing so could not reasonably be
expected to, in any case, (i) result in an Adverse Change or (ii) conflict with
or cause a default under, or breach or termination of any Transaction Document
or the License Agreements. In addition, Depomed shall in no event directly or
indirectly sell, assign, convey, transfer or otherwise dispose of any DM
Portfolio Intellectual Property Rights to a Person (a “DM Portfolio Intellectual
Property Transferee”) unless any applicable License Agreement has been
concurrently assigned to such DM Portfolio Intellectual Property Transferee.”
(d)Section 5.8 of the Existing Royalty Purchase Agreement shall be amended by
deleting it in its entirety and replacing it with: “[Intentionally Omitted].”
(e)Section 5.9 of the Existing Royalty Purchase Agreement shall be amended by:
(i)
revising the first two sentences of Section 5.9(a) to read as follows:
“Notwithstanding the accounting treatment thereof, for United States federal,
state, local and foreign tax purposes, the Selling Parties and the Purchaser
shall (i) treat the transactions contemplated by the Transaction Documents as a
sale as of the Closing Date and (ii) treat the transactions contemplated by the
First Amendment as a sale as of the Amendment Effective Date (as defined in the
First Amendment). Accordingly, any and all Royalty Payments made pursuant to the
License Agreements after the Closing Date (including any Royalty Payments in
respect of the interest treated as sold to Purchaser pursuant to the
transactions contemplated by the First Amendment) shall be treated as made to
the Purchaser for United States federal, state, local and foreign tax purposes.”

(ii)
changing the references to Section 5.8 in Section 5.9(b) to Section 5.9.

(f)A new Section 5.17 is hereby added to the Existing Royalty Purchase Agreement
as follows:
“Section 5.17    Power of Attorney.
(a)    Appointment and Powers of PDL Subsidiary. Depomed, in its capacity as
Member of Seller, hereby irrevocably constitutes and appoints the PDL Subsidiary
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of Depomed, in its capacity as Member of Seller, and in the name
of Depomed, Seller, or in PDL Subsidiary’s own name, for the purpose of carrying
out the terms of the LLC Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of the LLC Agreement, without notice to or
assent by Depomed or Seller. To the extent permitted by law, Depomed and Seller
each hereby ratifies all that PDL Subsidiary shall lawfully do or cause to be
done by virtue of this Power of Attorney. This Power of Attorney is a power
coupled with an interest and is irrevocable.
(b)    Ratification by Seller. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 5.17. This power of attorney is a power coupled with an
interest and is irrevocable.
(c)    No Duty on the PDL Subsidiary. The powers conferred on the PDL
Subsidiary, its directors, officers and agents pursuant to this Section 5.17 are
solely to protect the PDL Subsidiary’s and the Purchaser’s interests under the
Transaction Documents and shall not impose any duty (fiduciary or otherwise)
upon any of them to exercise any such powers.
(g)Section 7.1 of the Existing Royalty Purchase Agreement shall be amended by
adding the following clauses (C) and (D) to the proviso thereof:
“(C) from and after the Amendment Effective Date (as defined in the First
Amendment), to the extent resulting from acts or omissions of the Seller
directed by the Purchaser or its Affiliates pursuant to the power of attorney
granted under Section 5.17 or (D) from and after the Consent Effective Date (as
defined in the First Amendment), to the extent resulting from acts or omissions
of the Seller directed by the Purchaser or its Affiliates acting in the capacity
as the Manager of the Seller or a Member of the Seller.”





--------------------------------------------------------------------------------





(h)Section 7 of the Bill of Sale shall be amended by deleting the phrase “,
subject to the Reversionary Interest” in the definition of “Subject Assets”.
(i)As of the Amendment Effective Date, all rights granted to Depomed with
respect to the Reversionary Interest by the Existing Royalty Purchase Agreement
shall terminate, have no further force and effect and, if necessary, are hereby
reconveyed to the Purchaser.
(j)Notwithstanding anything herein or any of the Transaction Documents, on and
after the Amendment Effective Date, none of Depomed, or any of its unit holders,
shareholders, managers, officers, directors, heirs, successors and assigns,
shall have any duty, liability or obligation of any nature with respect to the
actions or inactions of Seller that are solely the result of the exercise by PDL
Subsidiary of its rights, obligations or control under the LLC Agreement.
Further, from and after the transfer of the Seller to the Purchaser as
contemplated by Section 6(c) of this Amendment, none of Depomed, or any of its
unit holders, shareholders, managers, officers, directors, heirs, successors and
assigns, shall have not have any duty, liability or obligation of any nature
with respect to the actions or inactions of Seller.
SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when:
(a)the Purchaser shall have received a copy of this Amendment, duly executed and
delivered by each of the Selling Parties;
(b)the Purchaser shall have received, in form and substance satisfactory to the
Purchaser, an executed release with respect to any lien granted on the
Reversionary Interest and the equity interests of the Seller in favor of
Deerfield Private Design Fund III, L.P., as collateral agent (in such capacity,
the “Deerfield Collateral Agent”) for the purchasers party to the Note Purchase
Agreement dated as of April 2, 2015 among Depomed, such purchasers and the
Deerfield Collateral Agent; and
(c)the Purchaser shall pay (or cause to be paid) to Depomed $10,000,000 in
immediately available funds by wire transfer to the Seller Account.
SECTION 4. Conditions Precedent to Final Payment. The Purchaser shall pay (or
cause to be paid) to Depomed $10,000,000 in immediately available funds by wire
transfer to the Seller Account when (the date on which the conditions below have
been satisfied or waived by the Purchaser, the “Consent Effective Date”):
(a)the Purchaser shall have received an executed copy of an amended and restated
limited liability company agreement of the Seller in the form attached hereto as
Exhibit A (the “LLC Agreement”) and Depomed, as the sole member of the Seller,
shall have taken action by written consent of the sole member in the form
attached hereto as Exhibit B to appoint the PDL Subsidiary as the sole manager
of the Seller; and
(b)the Purchaser shall have received a Required Consent (as defined in Section
6(b) herein) with respect to the Santarus Agreement.
SECTION 5. Representations and Warranties. Each party hereto represents and
warrants to the others that:
(a)Such party has taken all necessary organizational action to authorize the
execution, delivery and performance of this Amendment.
(b)This Amendment has been duly executed and delivered by each party and
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 6. Further Assurances.
(a)Each Seller Party agrees, at the Purchaser’s sole cost and expense, to
consent to or take any action reasonably requested by the Purchaser to further
evidence, give effect to or carry out the terms of this Amendment.
(b)Depomed shall use its commercially reasonable efforts to obtain the Required
Consents with respect to each License Agreement within 90 days of the Amendment
Effective Date (or such later date as agreed to in writing by the Purchaser in
its sole discretion). “Required Consents” means the written consent of each
Licensee to the transfer of the equity interests in the Seller or rights under
the License Agreement from Depomed or the Seller, as applicable, to a Subsidiary
of the Purchaser (the “PDL Subsidiary”) and, in the case of the Santarus
Agreement, the appointment of the PDL Subsidiary to serve as the sole manager of
the Seller, in form and substance reasonably satisfactory to the Purchaser.





--------------------------------------------------------------------------------





(c)Promptly after receipt of the Required Consents, Depomed shall transfer its
membership interests in Seller to the PDL Subsidiary.
SECTION 7. Reference to and Effect on the Existing Royalty Purchase Agreement
and the Transaction Documents.
(a)On and after the Amendment Effective Date, each reference in the Existing
Royalty Purchase Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Existing Royalty Purchase Agreement shall mean
and be a reference to the Existing Royalty Purchase Agreement as amended by this
Amendment on the Amendment Effective Date.
(b)The Existing Royalty Purchase Agreement and each of the other Transaction
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any of the Purchaser or the Selling Parties under any of the Transaction
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Transaction Documents.
SECTION 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Any counterparty
may be executed by facsimile or other electronic transmission (including .pdf)
and such facsimile or other electronic transmission shall be deemed an original.
SECTION 9. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Sections 9.2, 9.3, 9.4, 9.7(b)-(d), 9.8, 9.9, 9.11,
9.12, 9.13 and 9.14 of the Existing Royalty Purchase Agreement are hereby
incorporated by reference into this Amendment, mutatis mutandis, and the parties
hereto hereby agree that such provisions shall apply to this Amendment with the
same force and effect as if set forth herein in their entirety.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
DEPOMED, INC.
By: /S/    ARTHUR HIGGINS
Name: Arthur Higgins
Title: Chief Executive Officer




DEPO DR SUB, LLC
By: /S/ ARTHUR HIGGINS
Name: Arthur Higgins
Title: Chief Executive Officer




PDL Investment Holdings, LLC
By: /S/    CHRISTOPHER STONE
Name: Christopher Stone
Title: Chief Executive Officer and Treasurer





